B. E. SAEEOLD, J.
— -The material issue in this case arises on the defendant’s plea to the jurisdiction of the court. Can a foreign private corporation be sued in this State otherwise than by attachment ? One of the characteristics of a corporation is its capacity to sue and be sued. Eor these purposes it is a citizen of the State which created it, and where its business is done. — Louisville Railroad Company v. Letson, 2 How. 497. Section 2568 of the Kevised Code provides that when the suit is against a corporation, the summons may be executed- by the delivery of a copy of the summons and complaint to the president or other head thereof, secretary, cashier or managing agent thereof. It is essential to the validity of a judgment that the court rendering it should have jurisdiction of the subject matter and the parties. It was a common law rule that every action should be tried in the county where the subject of it accrued. This was particularly the case in local actions, though in transitory actions where the subject might have arisen in any county, or abroad, the plaintiff might lay the venue in any county he might prefer, subject to the right of the defendant in proper cases to move for a change. — 3 Chit. Gen. Pract. 647.
In this case, the court certainly had jurisdiction of the subject matter. If the summons was properly executed in the State upon one authorized by law to be served, then jurisdiction of the person of the defendant was obtained.
*646The appellant insists that section 2568 refers alone to domestic corporations. It does not so state, and construing it with section 2569, such would not be a natural inference, because it is more probable to suppose that a foreign corporation would do business in the State through an employee or agent, than that a domestic one would have its principal officers residing out of the State. The demurrer was properly sustained.
The demurrer to the complaint presents no valid objection to it. The grounds stated are either insufficient, or such as should have been made available by plea in bar, or through the proof.
There is no error in the charge given, at the request of the plaintiff, that express authority from the defendant to its agent, Saville, to hire the horse was not necessary, provided they believed from all the evidence that such authority was given. — Story on Agency, § 56.
The judgment is affirmed.